Name: Council Regulation (EC) No 1064/1999 of 21 May 1999 imposing a ban on flights between the European Community and the Federal Republic of Yugoslavia, and repealing Regulation (EC) No 1901/98
 Type: Regulation
 Subject Matter: international law;  international affairs;  international trade;  political geography;  air and space transport
 Date Published: nan

 EN Official Journal of the European Communities22. 5. 1999 L 129/27 COUNCIL REGULATION (EC) No 1064/1999 of 21 May 1999 imposing a ban on flights between the European Community and the Federal Republic of Yugoslavia, and repealing Regulation (EC) No 1901/98 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 301 thereof, Having regard to Common Position 1999/318/CFSP of 10 May 1999, adopted by the Council on the basis of Article 15 of the Treaty on European Union, concerning additional restrictive measures against the Federal Republic of Yugoslavia (1), Having regard to the proposal from the Commission, Whereas: (1) The continued violation by the Governments of the Federal Republic of Yugoslavia and of the Republic of Serbia of UN Security Council Resolutions and the pursuance of extreme and criminally irrespon- sible policies, including repression against its own citizens, constitute serious violations of human rights and international humanitarian law; (2) Flights between the territory of the Community and that of the Federal Republic of Yugoslavia should therefore be prohibited; (3) This measure falls within the scope of the Treaty establishing the European Community; (4) Therefore, and notably with a view to avoiding distortion of competition, Community legislation is necessary for the implementation of this measure, insofar as the territory of the Community is concerned; such territory is deemed to encompass, for the purposes of this Regulation, the territories of the Member States to which the Treaty estab- lishing the European Community is applicable, under the conditions laid down in that Treaty; (5) There is a need to allow emergency landings and ensuing take-offs, and allow exceptions for flights which serve strictly humanitarian purposes; (6) There is a need for the Commission and Member States to inform each other of the measures taken under this Regulation and of other relevant in- formation at their disposal in connection with this Regulation; (7) Council Regulation (EC) No 1901/98 of 7 September 1998 concerning a ban on flights of Yugoslav carriers between the Federal Republic of Yugoslavia and the European Community (2), may be repealed since that Regulation prohibits, inter alia, flights by Yugoslav carriers, this being without prejudice to national legislation determining the sanctions to be imposed where the provisions of that Regulation have been infringed, HAS ADOPTED THIS REGULATION: Article 1 It shall be prohibited to take off from, or land in, the territory of the European Community for: (a) any aircraft operated, directly or indirectly, by a Yugo- slav carrier, that is a carrier having its principal place of business or its registered office in the Federal Republic of Yugoslavia; (b) any aircraft registered in the Federal Republic of Yugoslavia; unless lawfully present in the European Community at the date of entry into force of this Regulation; (c) any civil aircraft, that is an aircraft operated for commercial or private purposes, if it has taken off from, or is destined to land in, the territory of the Federal Republic of Yugoslavia. Article 2 1. All operating authorisations for scheduled air services between any point in the territory of the Community and any point in the Federal Republic of Yugoslavia are hereby revoked and no new operating authorisations for such services shall be granted. 2. All authorisations for charter flights, whether they be individual or series flights, between any point in the territory of the Community and any point in the Federal Republic of Yugoslavia are hereby revoked and no new authorisations for such flights may be granted. 3. No new operating authorisations shall be granted or existing ones renewed enabling aircraft that are either registered in the Federal Republic of Yugoslavia or oper- ated by Yugoslav carriers, to fly to or from airports in the Community. (2) OJ L 248, 8.9.1998, p. 7. Regulation as amended by Council Regulation (EC) No 214/1999 (OJ L 23, 30.1.1999, p. 6).(1) OJ L 123, 13.5.1999, p. 1. EN Official Journal of the European Communities 22. 5. 1999L 129/28 Article 3 1. Article 1 shall not apply to emergency landings and ensuing take-offs. 2. Notwithstanding the provisions of Articles 1 and 2, the competent authorities of the Member States may authorise on a case-by-case basis and subject to the consultation procedure of paragraph 3, that civil aircraft take off from, or land in, the territory of the Community, if conclusive evidence is given to these authorities that the flight to or from the territory of the Federal Republic of Yugoslavia serves strictly humanitarian purposes. 3. The competent authorities of a Member State which intends to authorise a take off, or landing, in accordance with paragraph 2 shall notify to the competent authorities of the other Member States and to the Commission the grounds on which they intend to authorise the take off or landing concerned. If, within one working day after the receipt of the said notification, a Member State or the Commission has given notice to the other Member States or the Commission of conclusive evidence that the intended flight will not serve the indicated humanitarian purposes, the Commission will convene within one working day of the said notice a meeting with the Member States in order to consult on the relevant evidence. The Member State which intends to authorise the take off or landing shall only take a decision with regard to this authorisation when either no objections have been raised or the consultations on the conclusive evidence have taken place at the meeting convened by the Commission. Where an authorisation is granted after such meeting, the Member state concerned shall notify to the other member States and the Commission the grounds on which its decision to authorise has been taken. Article 4 Nothing in this Regulation shall be construed as limiting pre-existing rights in respect of aircraft referred to in Article 1 other than rights to land in, or take off from, the territory of the Community. Article 5 Participation, knowingly and intentionally, in related activities, the object or effect of which is, directly or indirectly, to circumvent the provisions of Articles 1 and 2 shall be prohibited. Article 6 Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed. Such sanctions must be effective, proportionate and dissuasive. Pending the adoption, where necessary, fo any legislation to this end, the sanctions to be imposed where the provi- sions of this Regulation are infringed shall be those deter- mined by the Member States in accordance with Article 5 of Regulation (EC) No 1901/98. Article 7 The Commission and the Member States shall inform each other of the measures taken under this Regulation and shall supply each other with any other relevant infor- mation at their disposal in connection with this Regula- tion, such as breaches and enforcement problems, judg- ments handed down by national courts or decisions of relevant international fora. Article 8 1. The Commission shall estabish a list of the competent authorities referred to in Article 3 on the basis of relevant inforamtion provided by the Member States. The Commission shall publish this list and any changes to it in the Official Journal of the European Communi- ties. 2. The Commission shall establish a list of the aircraft registered in the Federal Republic of Yugoslavia which are lawfully present in the European Community in accordance with Article 1(b) on the basis of relevant in- formation provided by the Member States. The Commis- sion shall publish this list in the Official Journal of the European Communties. Article 9 Regulation (EC) No 1901/98 shall be repealed and replaced by the provisions of this Regulation. Article 10 This Regulation shall apply: (a) within the territory of the Community including its airspace, (b) on board any aircraft or any vessel under the jurisdic- tion of a Member State, (c) to any person elsewhere who is a national of a Member Sate, and (d) to any body which is incorporated or constituted under the law of a Member State. Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. EN Official Journal of the European Communities22. 5. 1999 L 129/29 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 1999. For the Council The President H. WIECZOREK-ZEUL